Name: 88/19/EEC: Commission Decision of 18 December 1987 amending Decision 86/78/EEC approving a programme for the fishery sector (1985 to 1990), submitted by the Netherlands in accordance with Council Regulation (EEC) No 355/77 (only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1988-01-13

 Avis juridique important|31988D001988/19/EEC: Commission Decision of 18 December 1987 amending Decision 86/78/EEC approving a programme for the fishery sector (1985 to 1990), submitted by the Netherlands in accordance with Council Regulation (EEC) No 355/77 (only the Dutch text is authentic) Official Journal L 009 , 13/01/1988 P. 0016 - 0016*****COMMISSION DECISION of 18 December 1987 amending Decision 86/78/EEC approving a programme for the fishery sector (1985 to 1990), submitted by the Netherlands in accordance with Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (88/19/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas the Government of the Netherlands forwarded on 24 April 1985 a programme for the fishery products sector in the Netherlands and subsequently forwarded further information on the programme on 14 October 1985; Whereas the purpose of this programme is to promote the development modernization and renovation of equipment for the processing and marketing of herring and other fishery products by increasing the value added through the use of sophisticated production technology; whereas it covers investment in the production of crustacean and molluscs aimed at improving the quality of the final product; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval by Commission Decision 86/78/EEC (3) concerned only that part of the programme relating to investments for 1985 and 1986; Whereas the programme presented runs from 1985 to 1990; Whereas the programme for the processing and marketing of fishery products must allow for the results of restructuring, modernization and development of the fishery and aquaculture sectors; Whereas the Government of the Netherlands submitted on 22 April 1987 an updated programme covering changes that had occurred during 1985 and 1986 and for structural policy in the fisheries and aquaculture sectors; Whereas the programme for the period from 1 January 1987 to 31 December 1990 should now be adopted; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures and that of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 1. The second sentence of Article 1 of Decision 86/78/EEC is hereby deleted. 2. The third subparagraph of paragraph 1 of Annex II to Decision 86/78/EEC is hereby deleted. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 18 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 76, 21. 3. 1986, p. 56.